I fully concur in the judgment in both cases (Nos. 238 and 240). *Page 551 
I cannot concur in the finding that the telegram did not constitute a notice of appeal. I find nothing in the procedural law prohibiting instituting an appeal by telegram. In the statute, it is provided that "an appeal is perfected when written notice of appeal is filed with the lower court." Section2505.04, Revised Code.
"The notice of appeal required by Section 2505.04 of the Revised Code shall designate the order, judgment, or decree appealed from and whether the appeal is on questions of law or questions of law and fact. In said notice the party appealing shall be designated the appellant, and the adverse party, the appellee, and the style of the case shall be the same as in the court of origin. The failure to designate the type of hearing upon appeal is not jurisdictional and the notice of appeal may be amended by the appellate court for good cause shown." Section2505.05, Revised Code.
Essentially, the provisions of these sections have been met.
In Section 2505.04, Revised Code, the requirement that the notice of appeal be written merely excludes an oral notice. I fail to see the difference between the product of a typewriter in the office of an attorney and in the office of the telegraph office, even if the latter is a teletype machine. The notice was directed to the clerk and duly accepted and filed in the action. The appeal fails for failure to take the later steps required by the rules of this court and the statutes.
The intervening petitioners, appellees, do not claim that they were not advised that an appeal was taken. They merely question the form of the appeal.
Now, as to case No. 240, the appellant, having elected to treat the telegram as a notice of appeal, may not, thereafter, select the identical paper as a motion for a new trial. Also, the appellant having attacked the judgment or order of the trial court by appeal, thereby choosing the appellate court as the forum through which to vacate such order, may not thereafter
proceed to attack such order in the trial court by a motion for new trial. The trial court could have no jurisdiction to affect in any way an order or judgment from which an appeal was taken. Ancillary proceedings and interlocutory action may not be affected by the appeal, but the appellate court having first *Page 552 
acquired jurisdiction to consider vacation of the order and the granting of a new trial, the trial court, though having concurrent jurisdiction to vacate the order and grant a new trial, is ousted from that jurisdiction when the appellant first selects the alternate forum.
Therefore, the entire proceeding brought up by the appeal in case No. 240 is a nullity and the appeal should be dismissed.